An unpub|isheld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

RANDOLPH EUGENE KASSOW, No. 63193
Appellant,

THE STATE OF NEVADA, F § L   _
Respondent. JUN 03 2013

 

ORDER DISMISSING APPEAL

This is an appeal from a district court order denying a pretrial
motion to dismiss counsel and appointment of alternate counsel. Eighth
Judicial District Court, Clark County; Kathleen E. Delaney, Judge.

6 No statute or court rule provides for an appeal from such an
order. C'astillo v. State, 106 Nev. 349, 352, 792 P.Zd 1133, 1135 (1990).
We lack jurisdiction to consider this appeal and therefore we

ORDER this ap eal DISMISSED.

 
   

Douglas l ’ n Saitta

cc: Hon. Kathleen E. Delaney, District Judge

Randolph Eugene KassoW

Clark County Public Defender

Attorney General/Carson City

Clark County District Attorney

Eighth District Court Clerk

SuPF¢EME CouF¢T
oF
NEvAl:>A

FS“|L,)¢,;»

(o) 1947A